Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 7: “claim 1” in line 1 has been replaced with --claim 17--.
	Claim 10: “claim 1” in line 2 has been replaced with --claim 17--.
	Claim 17: --body-- has been added after “medium” in line 24.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 17 is allowed because the prior art of record does not show or suggest a filter element having: an end disk arranged on and covering an end face of a hollow-cylindrical filter medium body, the end disk comprising: a central cutout axially penetrating the end disk; an axially projecting annular sleeve formed on an axially outer face of the end disk and projecting axially outward away from the axially outer face of the end disk, the axially projecting annular sleeve surrounding the central cutout; a 
Claims 2, 4, 7-10 and 18-20 are allowed due to their dependency on claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778